Citation Nr: 0114198	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for hearing loss of 
the left ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from November 1964 until 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2000, from 
the Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which confirmed and continued the 10 
percent evaluation for defective hearing of the left ear.  

In the veteran's substantive appeal received in October 2000, 
he stated his belief that he has right ear hearing loss and 
tinnitus that should be considered secondary to his service-
connected left ear disorder.  Tinnitus has already been 
adjudicated service connected and has been rated as 10 
percent disabling since 1968.  The veteran should be asked 
whether he is claiming an increase for tinnitus, and, if so, 
the RO should take appropriate action.  The claim for service 
connection for hearing loss of the right ear is referred to 
the RO for initial consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's left ear hearing loss is currently 
manifested by a pure tone average threshold of 95 decibels at 
1,000, 2,000, 3,000 and 4,000 Hertz, with pure tone 
thresholds of 55 decibels or more in all four relevant 
frequencies and a speech recognition ability of 14 percent.  
The veteran's right ear is not service-connected and he is 
not deaf in both ears.  This constitutes Level XI hearing for 
the left ear under Table VI and Level IX hearing for the left 
ear under Table VIa.



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In November 1968, the RO granted service connection for 
hearing loss of the left ear and assigned a zero percent 
evaluation effective from October 1968.  In March 1969, the 
RO assigned a 10 percent evaluation effective from October 
1968 for defective hearing of the left ear with tinnitus.  
The RO also granted service connection for left otitis media 
with perforation of left tympanic membrane, not now found, 
and assigned a zero percent evaluation effective from October 
1968.  In December 1984, the RO separated the evaluations for 
tinnitus and defective hearing of the left ear.  The 10 
percent evaluation for tinnitus continued and the RO assigned 
a 10 percent evaluation for defective hearing of the left ear 
effective from August 1984.    

The veteran filed a claim in May 2000 seeking an increased 
rating for hearing loss of the left ear and submitted a copy 
of a private audiologist's evaluation.  The private 
evaluation report in April 2000 shows bilateral sensorineural 
hearing loss with a history of left ear hearing loss and 
tinnitus.  The right ear hearing loss was described as mild 
and the left ear hearing loss was mild to profound.

The veteran was afforded a VA examination of the ears in June 
2000.  The veteran reported being employed full-time in 
customer service for a railroad company.  He denied wearing 
hearing aids; however, he reported increasingly more problems 
communicating with people.  According to the veteran, the 
hearing loss and tinnitus were much worse in the left ear 
than the right ear.  Examination of the ears showed no 
perforation or scars of the tympanic membranes.  The 
diagnostic impression was bilateral hearing loss with 
tinnitus secondary to cochlear dysfunction.

The report of the VA audiology evaluation in June 2000 shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
15
5
15
LEFT
NA
65
105
105
105

The average pure tone threshold was 11 decibels in the right 
ear and 95 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 14 in the left ear.  The veteran reported 
constant tinnitus in the left ear.  

The VA examiner noted that no medical follow-up was required.  
Reportedly, although the veteran presented with an asymmetric 
hearing loss, a recent MRI was negative for retrocochlear 
pathology.  The VA examiner summarized that the audiologic 
test results indicated hearing within normal limits in the 
veteran's right ear and a moderately severe to profound 
sensorineural loss of hearing sensitivity from 1000 to 4000 
Hz in the veteran's left ear.  It was noted that intertest 
consistency was judged good in both ears.  

A lay statement was received from the veteran's wife with her 
observation that in the last five to eight years the veteran 
raised his voice or yelled to speak because he could not hear 
himself speaking.  In addition, the veteran complained about 
a ringing sensation in his left ear and was upset about it at 
times.  She had been instructed by the VA doctor to stand on 
the veteran's right side as he did not understand words with 
his left ear.  


Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  Evaluations 
of bilateral defective hearing range from zero to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85 (2000).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2000). 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (2000).  38 C.F.R. § 
4.85(f) (2000).  Compensation is only payable for the 
combination of service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear as if both 
disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
a nonservice-connected disability.  38 C.F.R. § 3.383 (2000). 

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the RO has met its obligations to the veteran 
under the new legislation.  The veteran was provided a copy 
of the July 2000 rating decision and the statement of the 
case.  Also, the veteran has been afforded the opportunity to 
submit/identify evidence and argument.  The veteran has had 
VA audiology and ear examinations.  Further, the veteran has 
obtained representation and his representative has submitted 
argument on his behalf.  Thus, the veteran will not be 
prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The representative has argued that the case should be 
remanded for an examination to clarify the extent of the 
claimed disability present and obtain an opinion as to nexus 
to service.  Inasmuch as hearing loss in the left ear is 
already service connected no nexus opinion is necessary 
regarding that ear.  Additionally, the veteran was recently 
afforded a VA examination and audiological evaluation.  Thus, 
there is no need to remand the case.  Although the veteran's 
rating would be based on any hearing loss in both ears if the 
right ear were to be service connected, the matter of service 
connection for right ear hearing loss is being referred to 
the RO.  If service connection is granted, the RO can re-rate 
the hearing disability to include any hearing loss in the 
right ear.  The representative also argues that the veteran's 
speech recognition score was 92 percent bilaterally using the 
Maryland CNC test; however, the June 2000 VA examination 
report notes that the speech recognition score in the right 
ear was 96 percent.  See 38 C.F.R. § 3.385 (2000) as to what 
constitutes hearing disability for service connection 
purposes.  

The veteran contends that he is entitled to a higher 
evaluation because he has been told by private doctors and 
the VA doctor that he had lost between 30 to 40 percent of 
his hearing in his left ear.  He commented that it was 
difficult to live with a ringing sensation in his ear and 
having people stand on his right side so that he could hear 
them.  

As noted by the Court, the assignment of disability ratings 
in hearing loss cases is derived by a mechanical application 
of the Rating Schedule to the numeric designation assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The results of the June 2000 audiology evaluation reveal a 
puretone threshold average for the left ear of 95 decibels.  
The speech recognition ability for the left ear was 14 
percent.  Hearing for the right ear was within normal limits 
according to the examiner.  See 38 C.F.R. § 3.385.  These 
findings reflect Level XI hearing for the 



left ear and for VA purposes, and Level I hearing in the 
nonservice-connected right ear.  Mechanical application of 
the rating schedule to those findings on audiometric testing 
results in a 10 percent rating.  38 C.F.R. § 4.85 Diagnostic 
Code 6100 (2000). 

Under 38 C.F.R. § 4.86 the veteran qualifies for an exception 
to the normal evaluative rules because the June 2000 VA 
audiology results show that puretone thresholds were 55 
decibels or more in all four relevant frequencies in the left 
ear.  This allows the using of a chart which does not employ 
speech discrimination scores and percentages if it is to the 
veteran's advantage.  On Table VIa, his puretone threshold 
average of 95 results in the assignment of Roman numeral IX 
for the left ear.  This combined with the assignment of Roman 
numeral I for the nonservice-connected right ear, and plugged 
into Table VII, works out to a zero percent evaluation level.  
Accordingly, the use of Table VIa is not to the veteran's 
advantage.  

Additionally, although the veteran contends that his hearing 
loss interferes with his employment, at his VA examination in 
June 2000 he reported working full time in customer service.  
He has not identified any factors which may be considered to 
be exceptional or unusual, and the Board has been similarly 
unsuccessful.  The veteran has not reported that he has 
required any hospitalization for his hearing loss and has 
presented no independent evidence that it markedly interferes 
with his employment.  The evidence of record codes not show 
that it causes marked interference with his employment, or 
that it has required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Accordingly, the Board determines that referral 
to the RO for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.







ORDER

An evaluation greater than 10 percent for service-connected 
hearing loss of the left ear is denied. 


		
	JANE E. SHARP
	Member, Board of Veterans' 

 


